Citation Nr: 1140594	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for dizziness, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for dehydration and night sweats.
      
3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for fatigue as due to an undiagnosed illness.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for weight loss due to an undiagnosed illness.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches due to an undiagnosed illness.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for nausea due to an undiagnosed illness. 

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for loss of teeth, for purposes of compensation and treatment. 

10.  Entitlement to service connection for right knee and joint problems to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for left knee problems, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for colon cancer, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for coronary artery disease, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:   Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from November 1962 to November 1964 and from November 1990 to May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2005 and January 2010 rating decisions. 


The claims regarding an acquired psychiatric disability, and dizziness, dehydration and night sweats, fatigue, weight loss, headaches, nausea) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence submitted since the Veteran's claim of entitlement to service connection for diabetes mellitus was previously denied does not raise a reasonable possibility of substantiating the Veteran's claim.

2.  The Veteran does not have a dental disability resulting from dental trauma. 

3.  The Veteran's periodontal disease which caused the Veteran to lose a number of teeth did not begin during his time on either active duty or active duty for training, nor is it otherwise shown to have been caused by the Veteran's time on either active duty or active duty for training. 

4.  The Veteran's loss of teeth is not considered service-connected for the purpose of eligibility for dental treatment. 

5.  The Veteran has clinically diagnosed disabilities in both knees. 

6.  The record does not link the onset of either knee disability to the Veteran's time on either active duty or active duty for training; and neither knee disability has been shown to be the result of an injury while the Veteran was on inactive duty for training.
 
7.  Colon cancer is a recognized disease entity, and the record does not link its onset to the Veteran's time on either active duty or active duty for training.

8.  Coronary artery disease is a recognized disease entity, and the record does not link its onset to the Veteran's time on either active duty or active duty for training.

9.  The evidence does not show that the Veteran had a myocardial infarction while on inactive duty for training.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which denied entitlement to service connection for diabetes mellitus is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

2.  The criteria for service connection for loss of teeth for purposes of compensation and eligibility for VA outpatient treatment have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2010). 

3.  Criteria for service connection for a right knee disability have not been met.  U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.317 (2010).

4.  Criteria for service connection for a left knee disability have not been met.  U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.317 (2010).

5.  Criteria for service connection for colon cancer have not been met.  U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.317 (2010).

6.  Criteria for service connection for coronary artery disease have not been met.  U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's original claim of entitlement to service connection for diabetes mellitus was denied by a January 1996 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  The Veteran attempted to reopen his claim, but it was denied again by a February 2005 rating decision.  He attempted to reopen his claim again, but this was denied in a January 2010 rating action, from which this appeal ensued.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim was denied in 1996 as it was found that the Veteran was diagnosed to have diabetes mellitus in 1995, several years after he last served on active duty and there was no evidence showing that diabetes mellitus either began during or was otherwise caused by the Veteran's military service.  At the time of the February 2005 rating decision, the evidence, which included the Veteran's service records and a VA examination report from October 1995 which indicated that the Veteran had been diagnosed to have diabetes mellitus approximately seven months earlier, provided no basis to change the prior conclusion.  

Since February 2005, numerous medical records have been submitted, and the Veteran has provided several statements as to why he believes service connection is warranted for diabetes mellitus.  However, having reviewed the entirety of the evidence that has been submitted since the February 2005 rating decision, the Board concludes it simply does not raise a reasonable possibility of substantiating the Veteran's claim.  

With respect to the medical evidence submitted, it is essentially cumulative as it continues to show nothing more than the initial diagnosis of diabetes several years after the Veteran's last period of active service.  

For his part, the Veteran argues that he began having elevated glucose levels in April 1988 which were documented in his service records.  He also attaches some significance to the fact that he was not discharged from the National Guard until July 1999.  These contentions demonstrate that the Veteran is unclear about the criteria for establishing service connection in his case, and the distinctions between active duty, active duty for training (ACTDUTRA) and inactive duty training (INACDUTRA) for purposes of VA benefits.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  As such, for purposes of VA benefits, the key periods are those specific, discrete periods of active duty (here November 1962-November 1964, and November 1990-May 1991); and any particular dates of ACTDUTRA during which the Veteran incurred or aggravated a disease or injury in line of duty; or a particular date of INACTDUTRA during which the Veteran incurred or aggravated a disease in line of duty.  Thus, employment in a civilian capacity with the National Guard does not establish a basis for entitlement to VA benefits for any disease or injury arising during that employment.  Similarly, simply being affiliated with a National Guard unit, or subject to being ordered to duty in a National Guard unit for many years would not itself establish a basis for entitlement to VA benefits for any disability arising over the course of that same period.  Rather, as indicated, to establish VA service connection benefits, the claimed disability must have begun or been aggravated in line of duty during a specific period of active duty; during a specific period of ACTDUTRA; or have resulted from an injury in line of duty during a period of INACTDUTRA.    

In this case, because diabetes mellitus is a disease, service connection would not be available if the diabetes was found to have been incurred during a period of inactive duty for training.  To warrant service connection for diabetes mellitus, it would need to be shown that the Veteran's diabetes was incurred or aggravated during a period on either active duty for training or active duty. 

In letters the Veteran has written in attempting to reopen his claim, he has argued that while he was not diagnosed to have diabetes mellitus until November 1994, approximately three years after returning from Desert Storm, he had been shown to have elevated blood sugars in the 1980's and had in fact been told by his doctors that he was borderline diabetic.  The Veteran recalled wondering whether he was even fit for worldwide assignment when he reported for deployment to the Persian Gulf, and he Veteran indicated that elevated blood sugars continued to be shown after active service.  

In addition to this medical information having been part of the record when the matter was last considered, since it also is not associated with any specific period of ACTDUTRA from which one could conclude it was incurred in line of duty during such a period of training, it does not raise a reasonable possibility of substantiating the claim.  One could also note that to the extent elevated blood sugars in the 1980's manifested the onset of his later diagnosed condition, it obviously pre-dated the 1990-1991 active service period.  Since there is no competent, credible evidence from that 1990-91 period of service reflecting any signs or symptoms of diabetes, one cannot reasonably argue the sought after benefits could be derived from that service, either on a direct basis or as having been aggravated by such service.  That is, if it is argued the elevated glucose levels demonstrated the onset of diabetes, that occurred before service, and the absence of any signs or symptoms of diabetes during that period of service precludes a finding that it was aggravated during that service.  Likewise, if no conclusion could be drawn as to the significance of the elevated glucose levels seen in the 1980's, the absence of any signs or symptoms of diabetes during the 1990-91 service, would preclude a finding that diabetes was incurred during that period.  

In any event, the additional evidence added to the record, failing to raise a reasonable possibility of substantiating the claim, the criteria for reopening have not been met, and the Veteran's claim in this regard is denied.

II.  Service Connection

Loss of teeth 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for lost teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but compensation is not available if the tooth loss is the result of periodontal disease. 

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment.  This, however requires that certain criteria are met.  38 U.S.C. § 1712 ; 38 C.F.R. §§ 3.381, 17.161. 

In an August 2008 statement, the Veteran indicated that prior to 1990 there was no documentation of any loss of teeth, but he argued that there was a loss of teeth shown on medical examination in 1992, and by February 1995, all his teeth were gone.  It was stated that he nevertheless passed inspection.  Service treatment records show that the Veteran had no lost teeth in April 1991, but had seven lost teeth in February 1995, according to periodic physicals.  The Veteran believes that his loss of teeth is directly related to environmental exposures while stationed in the Persian Gulf region between 1990-91.

In September 2008, the Veteran's wife wrote a letter indicating that prior to deploying to the Persian Gulf region the Veteran had not had any cavities, but she asserted that two years after he returned, he began losing all of his teeth.  

While the Veteran has reported that he believes his tooth loss is the result of his time on active duty in the Persian Gulf, he lacks the requisite medical training needed to make such an assertion, as such is considered to be a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

However, a VA examination was provided in November 2009 to investigate the allegations advanced by the Veteran and his spouse.  At the examination, the Veteran reported that when he returned from Saudi Arabia in 1991, his teeth just started falling out.  He denied that his teeth had rotted or that he had any trauma.  It was noted that the Veteran wore dentures.  The Veteran reported that his teeth simply started getting loose and were extracted gradually over time.  The examiner suspected that the Veteran was describing periodontal disease, and he believed that this would account for the Veteran's tooth loss.  However, the examiner stated that he saw nothing in the Veteran's reported history that would cause him to suspect that the Veteran's tooth loss was a result, either directly or indirectly, of his military service.

In May 2010, the Veteran asserted that he was seeking service connection for pyorrhea (mouth condition and loss of teeth).  He alleged that this condition was diagnosed while on active duty and noted in his service records.  He contends that the condition was aggravated by his time in Saudi Arabia.  He stated that pyorrhea was first diagnosed in September 1984.  

It is true that "slight pyorrhea" was noted on a periodic physical in September 1984.  However, there is no indication that such a condition persisted, as there is no evidence of any follow-up treatment for pyorrhea in the service treatment records, and no additional complaints of pyorrhea were registered while the Veteran was in any period of inactive duty for training, active duty for training, or active duty.  Moreover, at subsequent periodic physicals in April 1988 and July 1989, no dental defect such as pyorrhea was noted and the Veteran's month was repeatedly found to be normal.  The Veteran's mouth was also found to be normal at his physical prior to deployment and at the physical in April 1991 upon his return from active duty in the Persian Gulf.  

While the Veteran served in the National Guard for a number of years, and worked for them in a civilian capacity, the fact remains that he was only on active duty from November 1962 to November 1964 and from November 1990 to May 1991.  

Here, the Veteran's service dental records reveal that, at the time of his entry onto active duty in 1990, he did not have any tooth problems.  Similarly, in the report from a periodic physical in April 1991, following the Veteran's deployment to the Persian Gulf region, it was noted that the Veteran had all of his teeth.  Neither the dental records nor the service medical records show any evidence of the Veteran having suffered dental trauma in service. 

Several years later, at a periodic physical in 1995, it was noted that seven teeth were missing, but the fact remains that no medical evidence has been submitted to suggest that the tooth loss was the result of the Veteran's time on active duty; or to a disease or injury incurred in line of duty on a period of active duty for training; or an injury incurred in line of duty on a period of inactive duty training.  Indeed, the medical opinion of record that was obtained found specifically that the tooth loss was not related to the Veteran's time on active duty, to include his service in the Persian Gulf region.  Rather, the Veteran's tooth loss was attributed to periodontal disease, which as noted cannot provide the basis for service connection for compensation purposes.

As such, the Board concludes that there is no basis under the law for the award of compensation for any current dental disability, as the Veteran's current dental disability does not fall under the category of a compensable dental disability as set forth in 38 C.F.R. § 4.150.

Absent a demonstration of dental trauma, service connection may not be considered for compensation purposes, but may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility).  38 U.S.C.A. § 1712 ; 38 C.F.R. § 17.161 . 
 
In this case, the Veteran is not shown to be service connected for a compensable dental disorder for any tooth or to have sustained trauma to his teeth during service. 

The Veteran does not have a service-connected disability that is aggravated by a dental disorder or have a rating of 100 percent, to include any based total compensation rating based on individual unemployability. 

In addition, there is no indication that the Veteran ever applied for dental treatment within 90 days of his release from active duty.

There is no evidence or allegation that the Veteran was ever a POW or wounded in combat.  He also is not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his dental problems is not medically necessary for a medical condition currently under treatment by VA. 

Also, there is no indication at entry into active duty that the Veteran had any dental problems.

For these reasons, the Board finds that the Veteran does not qualify for Class I, II(a), (b), (c), IIR, III, IV, V, or VI eligibility. 

In the instant case, the service treatment records show no teeth were missing until several years after the Veteran's last period of active duty.  As such, service connection for the purpose of establishing eligibility for dental treatment is not warranted for the Veteran's missing teeth.  38 C.F.R. § 3.381(d) . 

Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if certain conditions are met, including that application for treatment is made within 90 days after such discharge or release.  In this case, there is no allegation that any teeth even fell out within 90 days of the Veteran's release from active duty.  As such, this provision is inapplicable to the Veteran's claim.  The Veteran does not fall into any eligibility class under 38 C.F.R. § 17.161 . 

For these reasons, the Board finds that the Veteran is not eligible for VA dental treatment under 38 C.F.R. § 17.161 for any missing teeth, as he has failed to present a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the Veteran's claim is denied.


Right and Left knee 

The Veteran has sought service connection for left and right knee disabilities, arguing both that his knee disabilities were the result of his military service and that his knee pain was the result of an undiagnosed illness. 
 
On a medical history survey completed in July 1989, the Veteran denied any knee problems.  On a medical history survey completed following deployment in April 1991, the Veteran again denied any knee problems, indicating that he was in good health.  A physical examination at that time found the Veteran's lower extremities to be normal.  In February 1995, the Veteran first reported knee problems with running, although a physical examination found the Veteran's lower extremities to be normal.

The Veteran underwent a VA examination in December 2009 at which he reported having chronic right knee pain for more than 20 years, but he denied having ever experienced a specific right knee injury.  He denied receiving any surgery or physical therapy for the knee.  The examination of the right knee revealed some limitation of motion.  The examiner diagnosed the Veteran to have degenerative arthritis; but found that given the lack of any specific injury while on active duty, it was less likely than not that the Veteran's right knee disability either began during or was otherwise caused by his military service.  The examiner explained that the Veteran's right knee condition was due to his age and to the natural progression of the disability.

With regard to the Veteran's left knee, the examiner reported that x-rays showed tricompartmental degenerative arthritis.  The examiner concluded that it was less likely than not that the Veteran's left knee disability either began during or was otherwise caused by the Veteran's military service, explaining that the most likely scenario was that the degenerative arthritis was the result of the Veteran's age. 

The Veteran has argued that his knee pain is due to an undiagnosed illness.  However, while joint pain is a possible symptom of an undiagnosed illness, the fact remains that the regulations governing undiagnosed illnesses requires that the Veteran have symptoms that cannot be attributed by history, physical examination or laboratory tests to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i).  In this case, the joint pain in the Veteran's knees can be attributed to a known diagnosis, as x-rays show that the Veteran has degenerative arthritis in both knees.  As such, service connection for an undiagnosed illness is not warranted as the Veteran has a known clinical diagnosis.

Given that the Veteran has bilateral knee disabilities, the issue then becomes whether it is at least as likely as not (50 percent or greater) that either knee disability was incurred in the Veteran's active military service.  However, in this case, the Veteran specifically denied incurring any knee injuries while in service (whether on active duty, on active duty for training, or on inactive duty for training).  Additionally, service records do not show any complaints of knee pain or problems while the Veteran was on active duty, and the VA examiner specifically opined that it was less likely than not that the degenerative arthritis in the Veteran's knees either began during or was otherwise caused by the Veteran's military service.

The Veteran is competent to report symptoms capable of lay observation, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Veteran alleged at his VA examination in 2009 that he had experienced knee pain for 20 years, but the fact remains that the Veteran himself specifically denied any knee problems both prior to and following his Desert Storm deployment, and the Veteran's service records do not show any complaints of knee problems while on active duty.  Similarly, there is no showing of any knee injury during inactive duty for training, or active duty for training.  As such, the Veteran's assertions are both inconsistent and contradictory, and they are undermined by the medical evidence of record.  Thus, the Board concludes that no probative weight should be assigned to the Veteran's statements regarding the onset of his knee problems.

The Veteran also asserted in March 2011 that his knee disorders were related to trauma he sustained in service while serving in a combat type of environment; and he requested consideration under 38 U.S.C.A. § 1154 (b).

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 

In this case, while the Veteran has argued that he served in a "combat type environment" this is not considered to be combat as contemplated by § 1154(b).   
The VA General Counsel has explained that the phrase 'engaged in combat with the enemy' requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  The VA General Counsel has explained that section 1154(b) does not apply to veterans who merely served in a general "combat area" or "combat zone" and did not actually engage in combat with the enemy themselves.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

There is no allegation that the Veteran ever actually had an encounter with a military foe or hostile unit or instrumentality.  As such, the Veteran is not entitled to the presumption afforded under 38 U.S.C.A. § 1154(b).

The Board has reviewed the Veteran's service treatment records, post-service medical records and his lay statements.  Likewise, the VA examiner in 2009 considered the Veteran's Persian Gulf service.  However, the Veteran's physicals following his time on active duty did not show any knee disability; and the Veteran similarly denied having experienced any knee problems.  As such, the Veteran's assertion that his current knee disabilities either began during or was otherwise caused by his service simply is not shown.  

To the extent that the Veteran believes that his long time association with the National Guard entitles him to service connection benefits, as previously stated, employment in a civilian capacity by the National Guard or subject to being ordered to duty does not provide a basis for an award of service connection benefits for any contemporaneous impairment that may arise.  Rather, the evidence essentially must show an injury during inactive duty for training or that a disability was incurred during a period of active duty for training or a period of active duty.  In this case, none of these situations has been established and service connection for a bilateral knee disability is therefore denied. 

Colon cancer

More than a decade after his last period on active duty, the Veteran was diagnosed to have colon cancer after a colonoscopy in March 2003, revealed a malignant polyp.  The Veteran nevertheless maintains that his colon cancer either began during or was otherwise caused by his military service, to include as due to an undiagnosed illness.

As an initial point, the Board notes that to the extent that the Veteran asserts that his colon cancer is due to an undiagnosed illness; colon cancer is a known clinical diagnosis, and therefore the provisions set out under  38 C.F.R. § 3.317 are inapplicable.  In addition, since it is a disease, incurrence during a period of inactive duty training would not provide a basis for an award of benefits.  

Nevertheless, the Board must still consider whether the Veteran's colon cancer was otherwise incurred during active duty or active duty for training.

None of the Veteran's service records shows he was considered to have colon cancer and none indicate the condition's presence was suspected by those preparing the documents.  In April 1988, a digital rectal examination was hemoccult negative, although the Veteran did have external hemorrhoids, and in April 1991, the Veteran indicated that he had piles/rectal disease on the report of medical history taken at the time of his release from this period of active duty.  This, however, was indicated by the examiner to be subclinical hemorrhoids, present for the past 2 years.   

In an April 2011 letter, the Veteran asserted he was found to have blood in his rectum in 1988, blood in his urine in April 1991 and blood in his stool in 1994/1995, all of which preceded his diagnosis of colon cancer in 2003.  Elsewhere, he reported experiencing constipation which is mentioned in a 1994 record.  [He also recalled he had diarrhea, anemia and abdominal pain, but as these were not placed in any sort of chronological context, to the extent they may be symptoms of colon cancer, any discussion of them would be nothing more than a hypothetical analysis.  This could not establish entitlement to the benefit sought.]

As to blood in the rectum in 1988 and in the stool in 1994/1995, as well as to the Veteran's recollection of experiencing constipation, since these were not periods of active duty or active duty for training they provide no basis to suggest the subsequently diagnosed cancer was incurred in service so as to establish service connection.  As to the presence of blood in the urine in April 1991, there is no mention of this in the contemporaneous records (which the Board considers more probative than the Veteran's recollections 20 years later), and the significance of blood in urine in the context of a claim regarding colon cancer is not obvious.  To the extent the Veteran asserts blood in the urine is a sign of colon cancer, the assertion is not accorded probative value since the Veteran is not shown to have medical expertise.  Accordingly, any further discussion of this particular complaint is unwarranted.  

The Veteran also submitted several articles which he appears to have found on the internet which show that early hemoccult testing can be beneficial in detecting cancer at an early stage.  The United States Court of Appeals for Veterans Claims (the Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  However, in the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  Likewise, there is a ready medical explanation in the records other than cancer for hemoccult findings; hemorrhoids, the presence of which was specifically found when there was a medical exploration to account for the Veteran's rectal bleeding and constipation.  The Board thus concludes that this information/medical articles are insufficient to establish the required medical nexus opinion, or even to trigger the need to obtain a medical opinion.  

Additionally, even if the detection of blood was an early indication of the Veteran's colon cancer, the fact remains that the Veteran reported having blood in his stool in 1988, several years before he was on active duty in 1990.  Thus, it would not have been incurred in service, and the absence of any findings of bleeding during the 1990/1991 active service, precludes any conclusion that colon cancer increased in severity during that service.  

As the evidence fails to show colon cancer was incurred in or aggravated by service, the Veteran's claim is denied. 

In reaching this decision, the Board also notes that during the Veteran's April 1991 examination, it was observed that he had lost 12 pounds over the previous three months (the period of his Desert Storm active duty), with his actual weight at 178 pounds.  For context, however, it is observed that in 1988 when the Veteran weighed 175 pounds, he was characterized as overweight, and in 1995, his weight was back up to 195 pounds.  Thus, this weight loss has no obvious significance, and the 1991 examiner likewise noted the Veteran specifically denied any new medical problems following deployment.  Thus, this finding is not considered to suggest the incurrence of colon cancer during service.    

Coronary artery disease, to include as due to an undiagnosed illness

In September 2004, the Veteran reported that he was being treated for blocked heart arteries, which he apparently considered to be due to an unknown diagnosis.  In March 2011, the Veteran stated he had "symptoms such as tachycardia and other chest discomfort while I was in the Gulf War theatre and thereafter" which he apparently believed to be a sign of his coronary artery disease.  

Initially, since coronary artery disease is a known clinical entity, the provisions establishing service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, are not applicable.  As to other theories of entitlement, a November 2009 VA examination confirms the presence of coronary artery disease, but a review of the medical evidence shows than an EKG was normal in April 1988.  In addition, on medical history surveys completed by the Veteran in April 1991 and February 1995, he specifically denied he was having then, or had ever had, any heart trouble.  Likewise, the accompanying physical examinations both found the Veteran's heart to be normal, with an EKG in 1995 also normal.  Furthermore, no medical records showed that the Veteran had tachycardia while on active duty as he has suggested.

While it is not disputed that the Veteran currently has a heart disability, the fact remains that it has not been shown that such a disease either began during or was otherwise caused by the Veteran's military service.  The Veteran did not seek treatment for heart problems while in service, and it was a number of years after service when the diagnosis was made.  There is also no competent evidence linking it to service.  

While the Veteran believes that his coronary artery disease is related to his time in service, he is not medically qualified to prove a matter requiring medical expertise, with such expertise necessary to establish the presence of such a complicated medical condition.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Likewise, the Board does not find the Veteran's recollection of heart problems in service, proffered nearly two decades after service, to be sufficiently credible to establish that he did in fact have heart problems in service.  Rather, the Board places greater weight on the evidence that was contemporaneous with such service, namely the medical history surveys and periodic physicals which did not reflect any heart related problems, and on which the Veteran denied personally experiencing any heart problems.  

As such, the Board is left only with a disability which began after service and without any credible evidence that it either began during or was otherwise caused by the Veteran's military service.  Thus, the criteria for service connection have not been met, and the Veteran's claim is denied. 
  
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in July 2004 and December 2008, which informed the Veteran of all the notice elements.  Additionally, the letters informed the Veteran of what "new" and "material" meant in the context of his diabetes claim, and it offered an explanation of why his claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  No argument has been advanced regarding any notice failure.  

VA treatment records have been obtained, as have service treatment records, and identified private treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he specifically indicated on his initial substantive appeal that he did not want a hearing before the Board.  He later requested a hearing on a subsequent substantive appeal, but later withdrew that request in November 2010.

The Veteran was additionally provided VA examinations regarding his dental claim and his bilateral knee claim.  No examination was provided with regard to the Veteran's diabetes claim.  However, there is also no duty to provide examinations prior to reopening a previously denied claim.  38 C.F.R. § 3.159(c)(4)(iii).  As such, because the Board declined to reopen the Veteran's diabetes claim, no duty to obtain a VA examination or medical opinion arose with regard to that issue.

With regard to the claims for service connection for colon cancer and for coronary artery disease, the evidence of record, as discussed above, does not suggest that such conditions either began in service or were otherwise caused by the Veteran's military service, and therefore, the duty to provide an examination was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In deciding whether to remand these issues for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory or generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination).   
 
Additionally, no argument has been advanced regarding any failure in the duty to assist.  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for diabetes mellitus, and the appeal is denied.

Service connection for loss of teeth for purposes of compensation and treatment is denied. 

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a colon cancer is denied.

Service connection for coronary artery disease is denied.





REMAND

PTSD/Psychiatric disability

The Veteran asserts that he has PTSD as a result of a series of traumatic incidents while serving in the National Guard and the Persian Gulf region during Operation Desert Storm.  The current evidence is mixed as to whether the Veteran has a psychiatric disability incurred in service, with a private medical opinion indicating the Veteran has PTSD due to service and a VA examiner concluding he does not.  It also appears, however that the record is incomplete, as psychiatric treatment from a Dr. Lierly and a Dr. Little has been identified, the records of which have not been associated with the claims file.  These records should be sought.  


Undiagnosed illness; dizziness, fatigue, weight loss, headaches, nausea, dehydration and night sweats

The Veteran has alleged that he developed a number of health problems after serving in the Persian Gulf region.  While the RO has systematically addressed these symptoms on an individual basis, the Veteran has repeatedly explained that he believes that these symptoms collectively represent either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  As such, the Board believes an examination should be conducted to ascertain whether the Veteran's complaints represent a medically unexplained chronic multisymptom illness.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from February 2011 to the present.

2.  Contact the Veteran and obtain permission to acquire treatment records from Dr. Little (at Lakewood Behavioral in Little Rock, Arkansas) and Dr. Lierly (in Memphis, Tennessee), and then take the necessary steps to obtain those records.  If the records cannot be obtained, the Veteran should be informed in writing.

3.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for a Gulf War examination.  The claims file should be provided to the examiner and any necessary testing accomplished.  The examiner should review the multiple symptoms that have been reported by the Veteran in the context of this appeal, and address whether any or all are attributable to a known clinical disability (e.g. vertigo diabetes mellitus, colon cancer), or whether any or all are indicative of a medically unexplained chronic multisymptom illness or undiagnosed illness.  

For any known clinical disability found to be responsible for a reported symptom or symptoms, the examiner should render an opinion as to whether it is at least as likely as not any such disorder had its onset during the Veteran's active service from November 1990 to May 1991. 

A complete rationale should be provided for any opinion expressed.

4.  Conduct any additional development that logically flows from the results of the requested development.  

5.  Then readjudicate the appeal.  If any claims remain denied, provide the Veteran with an appropriate supplemental statement of the case and allow time for response, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


